I dissent. The opinion states that as to what is termed "category one" of murder in the first degree there must be "a cool and careful consideration and weighing of the question of whether or not to so kill the deceased." I think the stress put upon a "cool and careful consideration" is misleading and too stringent. That would eliminate all deliberate killings intentional and planned, but in which there was evidence of emotion, sentiment, tension, stress, or impulse. I think the statement of the matter in the Russell case is sufficient, more clear, workable and correct.
I have considerable difficulty in making the evidence as construed in the prevailing opinion bring the case within what is termed "category four." Construing the evidence as done by Mr. Justice Wade, seems to bring the case within the statute making killing in an attempt to perpetrate a robbery, first-degree murder. If his plan was to make the players put their money on the table, so he could recoup his loss to Brown from the players' money or otherwise enrich himself from the players' money, not Brown's, that would be robbery. If, however, we construe the evidence — and I think the jury might have done so — to the effect that Thompson got his gun merely to frighten Brown into returning to him the money, out of which he had been cheated, and failing to frighten Brown by flashing the gun, in an effort to intensify to Brown the element of fear, but without a definite intent to kill Brown or any other person, he began shooting recklessly and wantonly, in a room full of people, and in so doing killed Brown, he would be guilty of murder *Page 133 
in the first degree under what the opinion calls "category four."
I definitely dissent from the holding of the opinion that because the court, in explaining to the jury the elements of the second kind of murder in the first degree — designated in the opinion as the fourth category — failed to tell the jury that the discharging of the pistol was intentional, the cause must be reversed. In the instruction referred to (No. 7), the court in defining the elements of this kind of murder said:
"that * * * the defendant, Philip Thompson, fired a shot or shots with a pistol and thereby killed Frank Brown;
"that defendant, when firing such pistol, knew that suchact was greatly dangerous to the lives of others, and knew that the natural and probable result of his firing was to place the lives of others in jeopardy;
"that such conduct of the defendant evidenced". (Italics mine.)
Certainly the italicized words are expressive of only one idea, an act done by Thompson, not a thing accidentally occurring.
By instruction No. 13, the court told the jury that if the gun was accidentally discharged when being exhibited in any angry or threatening manner, defendant would be guilty only of involuntary manslaughter. When you link this instruction with No. 7, it seems the objection made by the prevailing opinion, and upon which it bases its reversal fades into nothingness. I therefore dissent. I think the verdict and judgment should be affirmed.